Case 1:19-mj-0O0683-RML Document 1 Filed 07/29/19 Page 1 of 1 PagelD #: 1

Place of hearing: Cheonen Corfec tron? Instn Docket number: ( q MS b 823°"

Date: Duly At, Loi?d DOH: CRM-236539-03-74-154-A

VERIFICATION OF CONSENT TO TRANSFER TO THE UNITED STATES
FOR EXECUTION OF PENAL SENTENCE OF KOREA, REPUBLIC OF

I, Alex Daewoo Hu, having been duly sworn by a verifying officer appointed under the laws of
the United States of America, certify that I understand and agree, in consenting to transfer to the
United States for the execution of the penal sentence imposed on me by a court of KOREA,

REPUBLIC OF that:

1. My conviction or sentence can only be modified or set aside through appropriate proceedings
brought by me or on my behalf in KOREA, REPUBLIC OF;

2. My sentence will be carried out according to the laws of the United States;

3, if a court of the United States should determine upon a proceeding brought by me or on my

behalf that my transfer was not accomplished in accordance with the treaty or laws of the
United States, I may be returned to KOREA, REPUBLIC OF for the purpose of completing my
sentence if KOREA, REPUBLIC OF requests my return; and,

4, Once my consent to transfer is verified by the verifying officer, | may not revoke that consent.

I have been advised of my right to consult with counsel, and have been afforded the
opportunity for such consultation prior to giving my consent to transfer. I have been advised that if |
am financially unable to obtain counsel, one would be appointed for me under the laws of the United
States of America fice of charge. My consent to transfer is wholly voluntary and not the result of any
promises, threats, coercion, or other improper inducements. I hereby consent to my transfer to the
United States for the execution of the penal sentence imposed on me by a court of KOREA,

REPUBLIC OF, ALY Af.

Signature of transferring prisoner

Subscribed before me this AY® day of aul Y , 2044 __. Based on the proceedings

conducted before me, I find that the above consent was khowingly and understandingly given and is
wholly voluntary and not the result of any promises, threats, coercion, or other improper inducements.

aii : wan

Z.

Verifying Officer OC

PR overt_M. Levy, LLs8, M.S:
Print name and office

 

 
